Milonas, J. (dissenting).
In my opinion the judgment being appealed herein should be affirmed.
Defendant herein was convicted, following a jury trial, of assaulting 63-year-old Judith Sacks in the laundry room of the apartment building in which they both resided after she repeatedly requested him to leash his dog. The facts surrounding this incident are described in detail in the majority opinion. On appeal, defendant contends that it was reversible error for the court to have allowed the People to cross-examine him about a prior assault on another elderly woman, Frieda Spiro. In that connection, it should be noted that, before trial, defense counsel asserted that his client had no prior criminal record and that he was unaware of any prior bad acts by defendant. In response to an inquiry from defendant’s attorney, the prosecutor claimed that she did not know of anything at this point which could be used to impeach defendant. However, she reminded counsel that, pursuant to People v Sandoval (34 NY2d 371), it was defendant’s burden to come forward with any prior convictions or bad acts that he wished to exclude. Although defendant’s lawyer attempted to register a standing objection to any proof of prior bad acts by the People, the court denied the motion, explaining that if such evidence was elicited at trial, he would rule on its admissibility at that time. Indeed, as the Court of Appeals *210declared in People v Matthews (68 NY2d 118, 123) with respect to the prosecutor’s introduction of previous criminal or otherwise immoral conduct: "However, there is no reason to generally shift the burden to the prosecutor when he only intends to use such evidence if the defendant testifies on his own behalf. The decision to testify is entirely within the control of the defendant who should anticipate cross-examination regarding prior criminal or immoral acts, and can generally prevent any prejudice by moving to prohibit or limit questioning on these matters before he takes the stand. A defendant who has been charged with or convicted of particular crimes and who chooses to testify can hardly claim surprise if he is asked about them on cross-examination.”
The law is well established that "a defendant who chooses to testify may be cross-examined concerning any immoral, vicious or criminal acts of his life which have a bearing on his credibility as a witness, provided the cross-examiner questions in good faith and upon a reasonable basis in fact” (People v Duffy, 36 NY2d 258, 262, cert denied 423 US 861; see also, People v Mayrant, 43 NY2d 236; People v Wright, 41 NY2d 172). Of course, a balance must be struck between the probative value of such evidence, on the one hand, and the risk of unfair prejudice to defendant, on the other (People v Mayrant, supra). While proof of other crimes or bad acts cannot be offered solely for the purpose of showing that defendant is of such a criminal bent that he is likely to have committed the crime charged, "questioning concerning other crimes is not automatically precluded simply because the crimes to be inquired about are similar to the crimes charged” (People v Pavao, 59 NY2d 282, 292).
In People v Simpson (109 AD2d 461) relied upon by the majority, this court aptly observed that the extent to which cross-examination of a defendant about his previous criminal or immoral acts is permissible is within the discretion of the Trial Judge and will not be disturbed absent an abuse of that discretion. However, it appears to be the opinion of the majority that it was an improvident exercise of discretion for the trial court to have permitted any inquiry whatever with regard to the event involving Mrs. Spiro, notwithstanding the appellate authority to the contrary, because the prejudice to defendant was so great as to outweigh the probative worth of an attack on his credibility. I disagree.
In the instant matter, the prosecutor asked defendant a series of questions as to whether he was acquainted with *211Frieda Spiro, an elderly woman living in his building, and whether he had swung an elevator door in her face and subsequently kicked her in the groin. Defendant answered "No” in reply to each of the questions. The prosecutor then inquired if defendant recalled being served with a summons to attend a dispute resolution center as a result of the incident involving Mrs. Spiro.. Defendant denied the altercation with Mrs. Spiro a number of times before finally admitting that he had, in fact, been summoned to a dispute resolution center over the incident. In the course of her interrogation, the prosecutor, in order to refresh defendant’s recollection, produced and had marked for identification documentary evidence of Mrs. Spiro’s complaint against defendant. According to defendant, the line of questioning pursued by the People violated this court’s holding in People v Simpson (supra), particularly where we stated that when "the witness denies having committed a prior wrongful or criminal act, the District Attorney may not undertake to refute the denial by proving contradictory facts. Although the District Attorney may, subject to the trial court’s discretion, pursue such an inquiry in an effort to induce the witness to change his testimony * * * he may not through innuendo or suggestion attempt to persuade the jury to disbelieve the denial” (at 464).
Based upon the record of the prosecutor’s cross-examination of defendant, it is not at all evident that the prosecutor endeavored through innuendo or suggestion to persuade the jury to disbelieve defendant’s denial. Rather, she appears to have done precisely what is authorized under People v Simpson (supra), that is, continue her inquiry, subject to the trial court’s discretion, in order to induce defendant to alter his testimony. Further, Simpson does not require that the People immediately cease questioning a defendant regarding his prior criminal or other bad acts the moment he offers a denial. That case merely stands for the proposition that the prosecutor may not prove contradictory facts; the People are certainly allowed, within the appropriate limits of the trial court’s discretion, to attempt to undermine defendant’s credibility. Unlike the situation in Simpson, where the prior bad act in question was a homicide only remotely connected to defendant therein, the prosecutor’s questions in the present case were in good faith and had a reasonable factual foundation since defendant had indeed been served with a summons to attend a dispute resolution center. The use of the documentary evidence of the dispute resolution center proceeding was cer*212tainly warranted in order to refresh defendant’s recollection after he had denied knowledge of the underlying altercation and its consequences. Indeed, its use achieved precisely the result for which it was intended as the defendant, when presented with the dispute resolution paper, changed his testimony and recalled the prior incident.